Mobley, Justice.
This is a companion case to that of Wilson v. State, ante. Plarp and Wilson were jointly indicted for killing E. R. Lewis, were tried together, and both were found guilty without a recommendation of mercy. They filed separate bills of exceptions to' the judgment of the Superior Court of Fulton County denying their motions for new trial as amended. Single briefs covering both cases were filed by both the State and the defendants. The grounds of the motions for new trial as amended were the same in each case, with the exception that Harp’s did not contain a ground excepting to the court’s charge on evidence of good character, whereas Wilson’s did contain such ground (special ground 4 of his amended motion for new trial). Wilson offered evidence of his good character, whereas Harp did not. In the Wilson case, this court ruled that the charge on evidence, of good character was erroneous, and required the grant of a new trial, and ruled that there was no merit in any of the other special *678grounds or in the general grounds. The rulings there made on the general grounds and the special grounds, with the exception of ground 4, are applicable here. There is no merit in any of the grounds of the defendant Harp’s motion for new trial for the reasons set out in Wilson v. State, ante.
Argued November 10, 1959
Decided January 8, 1960
Rehearing denied February 11, 1960.
Highsmith, Highsmith, Alaimo ■& Knox, Anthony A. Alaimo, Cook, Llop'& Long, for plaintiff in error.
Paul Webb, Solicitor-General, Eugene L. Tiller, Carter Goode, Eugene Cook, Attorney-General, Rubye G. Jackson, Deputy Assisted Attorney-General, contra.

Judgment affirmed.


All the Justices concur.